Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest a femoral component, a tibial tray, the tibial tray including (i) a base having an outer surface, (ii) a post extending distally from the base, and (iii) an aperture extending defined in the post and the base, a tibial insert configured to rotate relative to the tibial tray, the tibial insert including (i) a platform shaped to engage the base of the tibial tray, (ii) a stem extending distally from the platform and received in the aperture of the tibial tray, (iii) a cavity extending longitudinally through the platform, and (iv) a tab coupled to the platform, the tab being configured to engage the outer surface of the base to limit rotation of the tibial insert relative to the tibial tray, and  a modular insert is received in the cavity defined in the tibial insert, the modular insert including (i) an elongated stem, and (ii) a body rotatably coupled to the elongated stem, wherein the femoral component is rotatably coupled to the body of the modular insert, the femoral component being configured to rotate about a first axis relative to the tibial insert over a first range of motion, the first axis extending in a medial-lateral direction, and wherein the body of the modular insert is configured to rotate relative to the tibial insert about a second axis extending parallel to the first axis over a second range of motion, the second range of motion being less than the first range of motion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080.  The examiner can normally be reached on 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON-DENNIS N STEWART/Examiner, Art Unit 3774